Title: To George Washington from the Commissioners for the District of Columbia, 5 September 1793
From: Commissioners for the District of Columbia
To: Washington, George


          
            sir,
            Washington 5th Sepr 1793
          
          we have now before us your Letters of the 13th & 29th of last month, the surveyor
            will be informed of your direction, in consequence of our Letter of the first of august
            and of the result of our views with him of the two short avenues on the spot which we
            intend this morning—we have so good an opinion of the
            probity and disinterestedness of Capn Conway and Mr David Ross of Bladensburgh, whose
            christian name we suppose you have mistaken, that we could cheerfully submit to their
            examination of the Accounts, but suspect Capn Conway’s close attention to his own
            business, for which he is remarkable and his general disinclination which has been
            strongly marked, to enter into any publick affairs might totally hinder or very much
            delay the proposed investigation—We have no wish for any
            particular man Mr Hartshorn, Colo. Hooe—Colo. Gilpin or any other Gentleman of
            Alexandria has not that we hear of been mixed in the business of the City nor is
              interested[.] We have always been of opinion that the
            donation or Loans from Virginia and Maryland and the other means make but one aggregate
            all equally liable to be disposed of for the necessary purposes of surveying and other
            expences of the City, as well as errecting the public buildings and have acted under that idea and the accounts are so kept—We
            propose to shew on this investigation, that all the money which has come to the hands of
            our treasurer, for we have never handled any of it
            ourselves, hath been expended, except what now remains that it has not been wantonly
            spent, and the Vouchers will shew we have had no Favourites—These things evinced, we
            shall rest easy for even if we are mistaken as to the state money being applicable to
            the expences of surveying and the like, we have only done what any others must have
            done, borrow of that money to be replaced by the sales or stop the work[.] It would be
            inconvenient to the Gent. to go into this business at our next meeting, frequent
            interruptions would prove very disagreeable, we would propose they should be attended by
            one or more of us, and confine attention to the single object—and thus we believe it
            might be finished in a few days for which we imagine they ought to
            receive some, at least as much compensation as the Commissioners for the like time. We
            are &ca
          
            Th. Johnson
            Dd Stuart
            Danl Carroll
          
        